DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petersen et al. (US. 20140248581).
Petersen discloses an extraction device fig. 3 for a prosthesis I, fig. 2 disposed in a bone having an exposed portion, comprising: a controller fig. 4 including a trigger PD; a support H, fig. 3 having a proximal end HND and a distal end HD opposite of said proximal end, said support further having a longitudinal axis extending from said proximal end to said distal end with said proximal end coupled to said controller C, said support further having an adapter AD1,2 coupled to said distal end with said adapter configured to engage the exposed portion of the prosthesis I1,2; and an oscillator coupled to said controller and to said support, said oscillator configured to control a series of vibratory pulses having an oscillation frequency and an oscillation magnitude of said support with said oscillation frequency and said oscillation magnitude configured to extract the prosthesis responsive to said series of vibratory pulses without impact forces (paragraphs 16, 22, 31, 47, 61), wherein said series of vibratory pulses includes a vibratory motion having a frequency greater than or equal to about 20 kHz (paragraph 31).
Allowable Subject Matter
Claim 3 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMEH R BOLES/Primary Examiner, Art Unit 3775